UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7756


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAD ALI, a/k/a Supe, a/k/a Jacquae Taylor, a/k/a Marvin
George,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cr-00296-HMH-1; 6:15-cv-04107-HMH)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamad Ali, Appellant Pro Se.     Robert Frank Daley, Jr., Jimmie
Ewing, Stanley D. Ragsdale, Assistant United States Attorneys,
Columbia, South Carolina; Carrie Fisher Sherard, Assistant United
States Attorney, Andrew Burke Moorman, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jamad    Ali   seeks    to    appeal    the    district    court’s     order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.          28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                     Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).         When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Ali has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials   before     this    court   and

argument would not aid the decisional process.

                                                                        DISMISSED

                                         2